Citation Nr: 0923220	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-05 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include as a result of herbicide exposure.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 Regional Office (RO) in 
Milwaukee, Wisconsin rating decision, which denied the claims 
on appeal.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
establish that the Veteran has a current diagnosis of a skin 
disability that is etiologically related to a disease, 
injury, or event in service, to include exposure to 
herbicides.

2.  The competent medical evidence of record does not 
establish that the Veteran has a current hearing loss 
disability that is etiologically related to a disease, 
injury, or event in service.


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110, 1112, 1113, 
1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  A bilateral hearing loss disability was not incurred in 
or aggravated by service, nor may it be presumed to have been 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
and 3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

The VCAA letter dated in January 2007 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

The January 2007 letter from the RO explained to the Veteran 
how disability ratings and effective dates are determined.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA and service treatment records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  
Furthermore, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

Although VA has a duty to assist the Veteran with the 
development of his claim, this duty does not negate the 
Veteran's ultimate responsibility to assure that the VA 
receives all the information and evidence needed to 
substantiate his claim.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  With respect to the Veteran's claim for 
service connection for a skin disorder, the Board notes the 
Veteran's claim listed a Dr. Peter Melcher as a treatment 
provider.  The claim also noted that Dr. Melcher was 
deceased.  The Veteran has not provided private treatment 
records from Dr. Melcher, nor has he provided authorization 
for the VA to seek such documentation, although such 
authorization form was provided to the Veteran.  Given that 
the Veteran was provided appropriate authorization forms, but 
failed to return them, the Board finds that VA has satisfied 
the duty to assist in obtaining these records to the extent 
possible under the circumstances.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2008).  The Veteran was provided separate VA 
examinations for his bilateral hearing loss and skin 
disability in April 2007, at which he was diagnosed with 
bilateral sensorineural hearing loss and perineal 
dermatological condition, consistent with candidiasis; 
however, the VA examiners explained that they were unable to 
link either the hearing loss disability or the skin 
disability was to service.  As will be discussed in greater 
detail below, the April 2007 examiners took into account the 
Veteran's reported history, his current symptoms, review of 
the available private and VA treatment records, and the 
results of physical examination.  Based on the foregoing, the 
examiners rendered a diagnosis and included an opinion as to 
etiology, with a detailed rationale.  Therefore, the 
examination reports and opinions are sufficient upon which to 
base a decision with regards to these claims. 
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 
 
For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In the instant case, there is 
no presumed service connection because hearing loss was not 
medically diagnosed within one year of discharge; indeed, it 
was not diagnosed until decades after service.    

In the absence of presumption, to establish direct service 
connection for a disorder there must be: (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  Service connection, furthermore, may be granted 
when a chronic disease or disability is not present in 
service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

Alternatively, a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.307(a)(6)(iii) (2008).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, certain diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2008).  



Skin Disability

The Veteran alleges he has chronic skin problems as a result 
of in-service exposure to herbicides.  In the alternative, 
the Veteran argues that his current chronic skin problems are 
directly related to his military service.  

The Veteran's DD-214 and other service records reflect that 
he had over nine (9) months of overseas service, during his 
active duty from December 1965 to August 1967.  Furthermore, 
records indicate the Veteran received the Vietnam Service 
Medal and Vietnam Campaign Medal with device.  For these 
reasons, herbicide exposure, including Agent Orange, may be 
presumed.  In this case, however, the Board notes that the 
Veteran's diagnosed skin disorders, cellulitis of the right 
shin and perineal and axillary candidiasis, are not diseases 
for which the presumption applies; therefore, the presumption 
will not be considered.  See 38 C.F.R. § 3.309(e) (2008). 
 
The Board notes, notwithstanding the foregoing presumptive 
provisions, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a Veteran is 
not precluded from establishing service connection for a 
disease averred to be related to herbicide exposure, as long 
as there is proof of such direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on 
other grounds (Fed. Cir. Dec. 15, 2000).   Accordingly, as 
noted above, the Veteran's skin disorders do not permit 
consideration on a presumptive basis and, therefore, the 
Board will consider service connection only on a direct 
basis.  The crucial inquiry, therefore, is whether the 
Veteran has a chronic skin disorder, or any other disability 
related to herbicide exposure or any other incident of 
service.  The Board concludes he does not. 
 
The Veteran's service treatment records reflect no 
complaints, treatment, or diagnoses of cellulitis, 
candidiasis, or any other skin condition.   
 
After service, with respect to the Veteran's skin disorders, 
VA treatment records from January 2007 indicate complaints of 
a rash in the perineal and bilateral axillary regions.  The 
Veteran was assessed with a rash, likely candidial based on 
history and location.  In June 2007, the Veteran again 
complained of a perineal rash that he reported experiencing 
intermittently for years.  The Veteran was assessed with 
candidiasis.  In November 2008, the Veteran complained of a 
rash on his right lower leg.  In December 2008, the disorder 
was assessed as cellulitis of the right shin.  During a 
neurology consultation in March 2009, the treating 
professional listed other atopic dermatitis and related 
conditions among the Veteran's past medical history and 
included an impression of erythematous rash of the right 
shin.

The Veteran was afforded a VA examination in April 2007.  The 
examiner noted review of the claims file and associated 
medical records.  The Veteran complained of itching and 
redness to the groin and bilateral axillary areas.  The 
Veteran claimed to have treated the condition successfully 
with over-the-counter antifungal powder over the previous 
twelve (12) years.  The Veteran complained of constant 
itching and redness, exacerbated over the previous year.  The 
Veteran claimed the disorder began during military service in 
Vietnam, with constant in-service symptoms of itching, 
pruritus, and redness.  After service, the Veteran asserted 
improved symptoms until 5 to 19 years ago.  The examiner 
noted the absence of service treatment records and the 
Veteran admitted to receiving no treatment for the skin 
disorder during service.  The examiner also noted the absence 
of repeated medical examinations for the skin disorder 
following service.  On physical examination, the examiner 
observed axillary aspects within normal limits and a mild 
erythematous area in the perineal area.  The examiner noted 
no scarring of the axillary or perineal areas.  The examiner 
made a diagnosis of a perineal dermatological condition, 
consistent with candidiasis.  As to etiology, specifically as 
to alleged Agent Orange exposure, the examiner stated: "The 
medical records do not provide documentation of a recurrent 
dermatological condition.  The history is based on the 
veteran's statements.  Therefore, I cannot resolve this issue 
without resorting to mere speculation."

Having reviewed the record, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim.  
As noted, the first documented evidence of a diagnosis of a 
skin disability is not dated until more than three (3) 
decades after service.  No medical professional has suggested 
a link between in-service herbicide exposure or any other 
incident of service and the Veteran's current skin disorders.  
In fact, the VA examiner specifically concluded that any 
suggestion of a relationship between his current skin 
disorder and service would be mere speculation.  The Board 
notes that a possible connection or one based on 
"speculation" is too tenuous a basis on which to grant 
service connection.  The reasonable doubt doctrine requires 
that there be a "substantial" doubt and "one within the 
range of probability as distinguished from pure speculation 
or remote possibility."  38 C.F.R. § 3.102; see also Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (holding that any medical link that is 
speculative, general or inconclusive in nature is of no 
probative value and not a sufficient basis to grant service 
connection).

The Board acknowledges the Veteran's contention in his 
December 2006 statement that "I was once told that [the skin 
disorder] is a fungi I picked up in Vietnam."  The Veteran 
does not specifically state who told him the skin disorder 
was related to his Vietnam service.  If the person who made 
this statement was a lay person without medical training, the 
person is not competent to make such a statement as to 
etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Even if the Veteran alleges 
a competent medical professional made the statement, however, 
it cannot be used as evidence to support the Veteran's claim.  
The Court has held that a lay person's statement about what a 
physician or medical professional told him or her, i.e., 
"hearsay medical evidence," cannot constitute medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Thus, the Board cannot use the Veteran's statements 
in this regard to support his claim for service connection 
for a skin disorder.

As to the Veteran's claim that his skin disorder started in 
service, the Board acknowledges the Veteran and his fellow 
service members are competent to give evidence about what 
they experienced; for example, the Veteran is competent to 
discuss the ongoing existence of red, itchy skin and his 
fellow service members are competent to discuss there own 
skin symptoms.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  In a statement received in December 2006, 
the Veteran reported that his skin condition had been with 
him since his return.  However, he later acknowledged during 
his VA examination that, although he believed his current 
skin problems to be the same as those present in Vietnam, his 
symptoms actually resolved for several years after service 
before worsening again.  Thus, he does not appear to be 
alleging truly continuous symptomatology since his military 
service.  As lay people, both the Veteran and fellow soldiers 
are not otherwise competent to assert a relationship between 
his current skin disorder and his military service.  See 
Jandreau, supra.  Thus, their statements regarding etiology 
are of no probative value.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

Moreover, even where there is an assertion of a continuity of 
symptomatology since service is accepted as credible, the 
Court has held that medical evidence is ultimately required 
to establish a nexus between the continuous symptomatology 
and the current claimed condition.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  As discussed above, a competent VA 
health care specialist considered the Veteran's lay report as 
to his history, and conducted a thorough physical 
examination, but was unable to relate any current skin 
disability to herbicide exposure or any other incident of 
service.  In fact, the examiner explained that any suggestion 
of a relationship between his current skin disorder and 
service would be mere speculation.  As noted, a possible 
connection or one based on "speculation" is too tenuous a 
basis on which to grant service connection.  

Given the Veteran's duties as a Combat Engineer and overseas 
station during service, the Board has also considered the 
potential application of 38 U.S.C.A. § 1154(b) (West 2002).  
In this regard, the Veteran was not in receipt of any awards 
and/or decorations that would suggest that he participated, 
i.e., fired a weapon, in actual combat with the enemy.  
However, he has been awarded service connection for PTSD 
based on a finding that there is evidence substantiating his 
claim of having come under enemy sniper fire.  Thus, for the 
purposes of this opinion, his participation in combat is 
presumed.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  As noted, the Veteran 
does not appear to be asserting truly continuous 
symptomatology since active duty; thus, the evidence must 
still establish by competent medical evidence tending to show 
a current disability and a nexus between a current skin 
disability and is military service.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. 
App. 9, 17-19 (1999).

As noted, the VA examiner explained that any suggestion of a 
relationship between his current skin disorder and service 
would be mere speculation.  As no other medical professional 
has ever linked any current skin disorder to herbicide 
exposure or any other incident of service, the Board finds 
the opinion of the VA examiner to be the most probative and 
persuasive evidence of record.

As service connection on a presumptive basis is inapplicable 
based on the Veteran's claimed and diagnosed skin conditions, 
as there is no medical evidence of a link between the 
Veteran's current skin disorders and his military service, to 
include exposure to herbicides, the Board concludes that the 
preponderance of the evidence is against granting service 
connection.  See Combee, supra; Rucker, supra; Gutierrez, 
supra.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a skin disability must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); see 
generally Gilbert, supra.



Bilateral Hearing Loss

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 (2008), discussed below, then operates to 
establish when a hearing loss disability can be service 
connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Here, the Veteran alleges that his current bilateral hearing 
loss is due to in-service noise exposure during close firing 
of munitions and, primarily, the detonation of explosives.  

The Veteran's DD-214 indicate his MOS was that of Combat 
Engineer and so exposure to munitions detonation is likely 
and may be presumed.  The Board finds it noteworthy that the 
Veteran's service treatment records reveal decreased auditory 
acuity in the right ear at 2000, 3000, and 4000 Hertz between 
entrance and separation examinations.  The decreased hearing 
acuity at separation, however, did not reach the level of a 
hearing loss disability as defined by 38 C.F.R. § 3.385.  His 
service treatment records, furthermore, are silent as to any 
complaints, treatments or diagnoses of hearing loss.  In 
short, while the Veteran's service treatment records indicate 
some decreased hearing acuity at separation, the records are 
devoid of a finding of chronic bilateral hearing loss as 
defined by 38 C.F.R. § 3.385 during service, or a chronic 
hearing loss disability that manifested to a compensable 
degree during service or within one year of discharge from 
service.

Even if a chronic condition was not shown during service, 
however, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of symptomatology 
or under 38 C.F.R. § 3.303(d) if the evidence shows a disease 
first diagnosed after service was incurred in service.  The 
pertinent inquiry, then, is whether the Veteran's current 
bilateral hearing loss was caused by any incident of service.  
The Board concludes it was not.

After service, the Veteran's treatment records do not 
indicate a diagnosis of bilateral sensorineural hearing loss 
until April 2007, nearly four decades after service.  During 
VA examination in April 2007, the Veteran was diagnosed with 
bilateral sensorineural hearing loss.  The examiner indicated 
review of the claims file, specifically noting the Veteran's 
October 1965 induction examination audiology test and June 
1967 separation examination audiology test that indicated 
bilateral hearing within normal limits.  The Veteran reported 
no occupational noise exposure prior to military service.  He 
reported 8-12 weeks of in-service exposure to rifles, machine 
guns, M60s, M50s, and bazookas.  The Veteran reported that 
his duties as combat engineer included demolition blasts, in 
which he blew up bunkers and storage areas.  The Veteran 
reported difficulty hearing following his work with 
explosives.  After service, the Veteran reported farming from 
1967 to 2003, with exposure to tractor and chopper noise.  
The Veteran also noted hunting from the age of ten.  The 
Veteran occasionally used a chainsaw, with fairly consistent 
use of hearing protection.  The Veteran claimed bilateral 
tinnitus, with onset 10-15 years prior.  Physical examination 
revealed normal function and reflexes and the Veteran 
received an audiological examination.  Based on the 
foregoing, the examiner concluded that it was less likely 
than not that the Veteran's current bilateral hearing loss 
was related to his in-service noise exposure.  The examiner 
provided the following rationale: "This veteran had 
bilateral hearing [within normal limits] at the time of the 
6/14/67 discharge audio.  It should be noted though that his 
actual release from active duty was 8/23/1967.  It is not 
likely that a hearing loss was incurred in that 2 month 
period of time."  

The Board finds the opinions expressed in the VA 
audiologist's examination report credible and probative.  The 
examination was based on a review of the claims file, 
including service treatment records, an interview of the 
Veteran, and an audio examination.  The examiner specifically 
noted the Veteran's normal induction and separation audio 
examinations and provided a complete and through rationale 
for the opinion rendered.  The examiner's conclusion is fully 
explained and consistent with the evidence of record.  

The Board also has considered whether self-reported 
continuity of symptomatology of hearing loss dating back to 
service would be sufficient to warrant service connection.  
In this regard, the Veteran is competent to report that he 
experiences difficulty hearing.  See Charles v. Principi, 16 
Vet. App. 370, 374- 75 (2002).  Furthermore, the Board again 
notes the Veteran's participation in combat; thus, his lay 
reports as to noise exposure and any resulting symptoms such 
as difficulty hearing are presumed credible.  However, as 
discussed, even where a veteran asserted continuity of 
symptomatology since service, medical evidence is ultimately 
required to establish a nexus between the continuous 
symptomatology and the current claimed condition . . . "  
See Voerth v. West, 13 Vet. App. 117 (1999); Savage, supra.  
In other words, even accepting the contention that the 
Veteran suffered from difficulty hearing since service, there 
must ultimately be competent medical evidence that his 
current hearing loss is related to that history of 
symptomatology since military service.  As explained above, 
such evidence is lacking here, and, in fact, the only 
relevant medical opinion determined that a relationship 
between the current hearing loss and military service was 
unlikely.  That VA examiner took into account the Veteran's 
lay report, but also relied on the results of audiometric 
testing while on active duty.

In summary, bilateral hearing loss was not diagnosed until 
decades after service.  No medical professional, moreover, 
has ever otherwise linked the Veteran's current hearing loss 
to service or the decreased thresholds of hearing acuity in 
service, and, in fact, there is medical evidence to the 
contrary.  In light of the evidence, the Board concludes that 
the preponderance of the evidence is against the claim, and 
that service connection for hearing loss is not warranted.  
See Gutierrez, supra.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for hearing loss must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); see generally 
Gilbert, supra.


ORDER

Entitlement to service connection for a skin disability, to 
include as a result of herbicide exposure, is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


